— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Kings County (Owens, J.), entered August 25, 1987, which denied the petition without a hearing.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner’s assertions on appeal concerning the legality of his arrest and sentence were not raised in his petition for a writ of habeas corpus submitted to the Supreme Court, Kings County. Consequently, these assertions are not properly before this court (see, People ex rel. Vanderburgh v Coombe, 102 AD2d 951; People ex rel. Aloi v LeFevre, 100 AD2d 662, 663). In any event, all the petitioner’s contentions may be raised on the petitioner’s appeal from his judgment of conviction which is currently pending before this court. Therefore, habeas corpus is not an appropriate remedy, and the petition was properly denied without a hearing (see, People ex rel. McNair v Bantum, 123 AD2d 800, 801; People ex rel. Falaq v Dalsheim, 122 AD2d 93). Thompson, J. P., Bracken, Kunzeman and Spatt, JJ., concur.